DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/056,485 filed on November 18, 2020.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Preliminary Amendment
4.	Receipt is acknowledged of the preliminary amendment filed on November 18, 2020.  Currently claims 1-11 remain in the examination.

Claim Objections
5.	Claims 4 and 5 are objected to because of the following informalities: 
Regarding claim 4, line 4: please replace “it” with what “it” actually is.  Generally use of pronoun is not encouraged since the use of pronouns can render the claim vague.
Appropriate correction is required.
Regarding claim 5, line 3: please delete “so-called.”  


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "booster antennas” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
The booster antenna is introduced in claim 5, and amplification antenna is recited in claim 1.  Amending claims 6 and 8 so that they depend from claim 5, instead of claim 1 would overcome this rejection, and place the claims in allowable form.
 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0283690 A1 to Artigue et al. (cited by Applicant, hereinafter “Artigue”).
	Regarding claim 1, Artigue discloses a secure document 20 (see figure 2 and 5A) in the form of a booklet composed of at least one sheets that can be folded about a folding axis 8 (see figure 3A and paragraph 0038); the document comprising an electronic chip 11 comprising a transponder (see paragraph 0038) and a transponder antenna 9 connected to the chip; two amplifier antenna 3 disposed over the facing pages (see figure 4A) distinct from the antenna of the transponder disposed on pages of the document.  When the document is open, the amplifier antenna amplifies the electronic flux so that the reader can be read by the remote reader and when the book is closed, the amplifier antenna reduces the electronic flux and the reader can’t read the document (see abstract).  
	Regarding claim 2, when the document is in closed position, the antenna cancels each other and the chip in the document can’t communicate with the remote reader (see paragraph 0029).
	Regarding claim 3, relying on figure 4A, the antennas 3 have a geometry are substantially identical and symmetrical with respect to folding axis.
	Regarding claim 4, see the description for claim 1 above.  Artigue does not use the term “resonant frequency,” however, operation frequency or carrier frequency (see paragraph 0041) may serve the same purpose as the resonant frequency.
. 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0283690 A1 to Artigue et al. in view of US 2016/0355045 A1 to Ivester et al. (hereinafter “Ivester”).
The teachings of Artigue have been discussed above.  Artigue, however, fails to specifically teach or fairly suggest that the page which contains the transponder is made of polycarbonate. 
Ivester teaches a security booklet (see abstract) such as a passport (see paragraph 0002) having pages of personal data and security feature (see abstract and figure 1).  The sheets of the booklet is made of polycarbonate sheets (see claim 1).  
In view of Ivester’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known polycarbonate sheet to the teachings of Artigue in order to provide the booklet added protection and durability.  Use of polycarbonate sheets in a passport is well within one ordinary skill in the art would contemplate.  Passport and some documents can go through repeated use and some rugged treatment, and polycarbonate sheet is a durable material for the durability. 

Allowable Subject Matter
15.	Claims 5, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16. 	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a secure document having a transponder and two amplification antenna which can communicate with a remote reader when the booklet is in open position and can’t communicate with the remote reader when the booklet is closed.  The limitation of claim 5, which claims that the amplification antenna is a booster antenna in ID1 format is neither .  
  
Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
					
/AHSHIK KIM/Primary Examiner, Art Unit 2876